Citation Nr: 1015496	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1967 to August 
1969 and from June 2004 to September 2006, with additional 
service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  A hearing has not been 
requested.

The Board notes that the Veteran also filed a timely 
substantive appeal as to the rating assigned for his service-
connected conditions relating to his hiatal and inguinal 
hernias.  However, as the Veteran and his representative 
expressly withdrew such appeal in statements dated in 
December 2007 and January 2008, such issues are no longer 
before the Board.  See 38 C.F.R. § 20.204 (2009).


FINDING OF FACT

The Veteran is service-connected for a left shoulder 
disability at 10 percent, tinnitus at 10 percent, saphenous 
vein thrombosis of the right leg at 10 percent, a hiatal 
hernia with antral gastritis and diverticulosis at 10 
percent, status-post right inguinal hernia with scar at 10 
percent, and spontaneous left pneumothorax and a resulting 
scar at 0 percent each, for a combined rating of 40 percent; 
and the weight of the evidence does not reflect that he is 
unemployable due solely to such disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in an April 2007 letter, 
prior to the initial unfavorable rating decision, of the 
evidence and information necessary to substantiate his claim 
for a TDIU, the responsibilities of the Veteran and VA in 
obtaining such evidence, and the evidence and information 
necessary to establish a disability rating and an effective 
date, in accordance with Dingess/Hartman.  

Concerning the duty to assist, the Veteran's service 
treatment records and post-service VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified, and the record does not otherwise indicate, 
any outstanding medical records that are necessary to decide 
his claim.  

The Board notes that the Veteran has not been afforded a VA 
examination specifically directed to his claim for a TDIU.  
However, the Board finds that such an examination is not 
necessary, as the Veteran does not meet the threshold 
criteria for a TDIU, and there is no indication that he is 
unemployable as a result of his service-connected 
disabilities, as required to warrant a TDIU.  See 38 C.F.R. 
§ 4.16 (2009).  As discussed below, the Veteran claims that 
he is unemployable due to his service-connected right 
inguinal hernia, hiatal hernia, and left shoulder condition.  
However, the Board finds that such evidence is outweighed by 
the other evidence of record, including VA examination 
reports pertaining to his individual disabilities as well as 
statements by the Veteran, including for medical treatment 
purposes.  As such, the medical evidence of record is 
sufficient to fairly adjudicate the Veteran's claim, and no 
further VA examination is necessary.

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of his claim.

II. Analysis

The Veteran contends that he is entitled to a TDIU because he 
is unable to work as a white water river guide due to his 
service-connected right inguinal hernia, hiatal hernia, and 
left shoulder disabilities.  Specifically, he states that he 
has been unemployed since November 2006 because he can no 
longer perform the necessary duties for such employment, 
including lifting heavy rafts and boats and paddling them 
down rivers with several passengers, and this has been his 
occupation for the last 26 years.  See, e.g., May 2008 
substantive appeal.  The Veteran's representative further 
argues that the Veteran is entitled to a TDIU because he 
believes that his hernias will be aggravated if he continues 
working as a white water river guide.  See March 2010 
informal hearing presentation.

A total disability evaluation may be assigned when the 
schedular evaluation is less than 100 percent where a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If a 
claimant does not meet these criteria, a total disability 
evaluation may be assigned on a different basis.  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason 
of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards 
are required to submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, all reasonable doubt shall be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran is service connected for the 
following seven disabilities as of September 2006: a left 
shoulder disability at 10 percent, tinnitus at 10 percent, 
saphenous vein thrombosis of the right leg at 10 percent, a 
hiatal hernia with antral gastritis and diverticulosis at 10 
percent, status-post right inguinal hernia with scar at 10 
percent, and spontaneous left pneumothorax and a resulting 
scar at 0 percent each, for a combined rating of 40 percent.  
As none of the Veteran's disabilities is rated at 40 percent 
or above, and his combined rating is less than 70 percent, he 
does not meet the threshold criteria for a TDIU under 
4.16(a).

Although the Veteran does not meet the schedular percentage 
threshold, he may still be entitled to a TDIU under 4.16(b), 
upon referral for extra-schedular consideration, if the 
evidence shows that he is unemployable due to such 
disabilities.  However, the Board finds that the weight of 
the evidence does not reflect that he unemployable for VA 
purposes as a result of his service-connected disabilities.  

In this regard, the Board acknowledges that the Veteran's 
service-connected disabilities may impair his ability to work 
in his previous occupation as a white water river guide.  In 
particular, his previous employer indicated in an August 2007 
statement that the Veteran was given concessions of "much 
less river guiding" and was unable to seek a full-time river 
guiding position due to his disabilities.  Further, private 
treatment records dated from March through August 2006 
indicate that the Veteran's level of physical activity was 
temporarily restricted due to symptoms of his left shoulder 
condition and recurrent right inguinal hernia.  In his 
October 2007 completed TDIU application, the Veteran stated 
that he has not tried to obtain any other employment since 
November 2006 because he has been a river guide for 26 years 
and it would be useless to apply for a position that he knows 
he cannot perform, and he is 59 years old and most river 
guides are young.  

In determining whether a veteran is unemployable for VA 
purposes, consideration may be given to his or her level of 
education, special training, and previous work experience, 
but not to age or any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see 
also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. 
West, 13 Vet. App. 342 (2000).  To warrant a TDIU, the record 
must reflect some factor which takes the veteran's case 
outside the norm of his or her service-connected 
disabilities.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough, as a high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  However, a 
veteran need not show 100 percent unemployability in order to 
be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001).  As such, while the Veteran's previous 
employment as a white water river guide must be considered, 
an inability to work in that position does not establish a 
TDIU.  Further, his age is not a factor for consideration.

With respect to the effect of the Veteran's service-connected 
disabilities on his employability, VA examiners noted in 
January 2007 that the Veteran's left shoulder disability had 
a mild effect on his chores, the hiatal hernia with gastritis 
had no effect on activities of daily living, and the inguinal 
hernia had moderate effects on chores, travel, and driving.  
Although the inguinal hernia was noted to have severe effects 
on exercise, this is inconsistent with a July 2007 VA 
treatment record, which indicates that the Veteran reported 
being very active and exercising five times a week, and that 
he did running and calisthenics on a regular basis.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made 
for the purposes of medical treatment may be afforded greater 
probative value because there is a strong motive to tell the 
truth in order to receive proper care).  Further, despite the 
Veteran's claim that he has been unemployed since November 
2006 due to his left shoulder condition, hiatal hernia, and 
right inguinal hernia, he reported at a January 2007 general 
VA examination, which specifically discussed his hernias, 
that he was unemployed because the company was sold.  
Similarly, the Veteran stated in his October 2007 TDIU 
application that he did not leave his last job due to 
disability.  This is consistent with an August 2007 report by 
the Veteran's former employer that his employment terminated 
because the company was sold.  

As such, the Board finds that any lay or medical evidence 
suggesting that the Veteran is unable to perform any physical 
work due to his hiatal hernia, inguinal hernia, or left 
shoulder is outweighed by the other evidence of record, as 
summarized above.  Additionally, VA examinations conducted in 
March and August 2007 revealed no significant effects on 
occupation or activities of daily living as a result of any 
other service-connected disabilities.  In particular, the 
Veteran reported intermittent pain in the upper right leg, 
and his right leg saphenous vein thrombosis was noted to have 
a moderate effect on traveling because it hurt to sit for 
prolonged periods, but the examiner stated that exercise and 
exertion were not precluded.  The Veteran was also found to 
have marginal restrictive ventilatory defect with normal 
vital capacity due to his left pneumothorax, but such 
condition was noted to have no significant occupational 
effects and no effects on activities of daily living.  There 
was also no indication of effects on activities of daily 
living or employability due to tinnitus or service-connected 
scars.  

Therefore, the weight of the evidence of record does not 
reflect that the Veteran is unable to perform any physical or 
sedentary activities as a result of his service-connected 
disabilities.  While such disabilities may affect his 
employability in certain occupations, such as those that 
require heavy lifting, any such impairment is reflected in 
his currently assigned disability ratings.  The evidence 
reflects that the Veteran has some college education, as he 
received VA educational benefits, and there is no indication 
that he is unable to secure and follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  As noted above, it is the Veteran's capacity 
for obtaining employment, not whether he can actually obtain 
employment, that must be considered.  See Van Hoose, 4 Vet. 
App. at 363.

Accordingly, as the Veteran does not meet the percentage 
threshold for a TDIU, and the evidence does not reflect that 
he is unemployable due to his service-connected disabilities, 
a TDIU is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


